Title: From Alexander Hamilton to Thomas Willing, 28 November 1792
From: Hamilton, Alexander
To: Willing, Thomas



Treasury Department November 28th 1792
Sir

I received the resolution of the Directors of the Bank of the united States of Yesterday, relative to my proposition of the 20th instant.
It remains to be determined by the Bank in whose favour the Treasury Bills upon Amsterdam are to be drawn, of which I request to be informed, in order to give the necessary directions.
I have the honor to be   very respectfully   Sir   Your obedt Servt

A Hamilton
The President of the Bank of the united States
